Citation Nr: 1647643	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  07-38 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether the Veteran's character of discharge from the period of service from May 1986 to October 1992 is a bar to VA benefits.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for a disability manifested by joint pain, other than a right knee, right shoulder, low back, or right ankle disability.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for tinea pedis.

9.  Entitlement to service connection for a pulmonary disability, including asthma and bronchitis, to include as due to asbestos exposure.


REPRESENTATION

Veteran is represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from December 1981 to May 1986.  A subsequent period of active duty from May 1986 to October 1992 has been found to be under dishonorable circumstances.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2007 and January 2008 and an August 2012 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the Veteran's service connection claims, in August 2010, the Board denied service connection for a back disability, hepatitis C, tinea pedis, and a disability manifested by joint pain and remanded the service connection claims for right ankle and pulmonary disabilities.  Thereafter, the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a February 2011 Joint Motion for Partial Remand (Joint Motion), the parties agreed that the Board failed to provide an adequate explanation as to why VA medical examinations were not provided.  The parties also agreed that the Board failed to explain why it did not consider the question of whether the Veteran was insane, as defined under 38 C.F.R. § 3.354(a), when he committed the offenses leading to his discharge in October 1992.  The parties moved the Court to vacate the Board's August 2010 decision, and in a March 2011 order, the Court granted the Joint Motion and remanded the case for action consistent with the terms of the Joint Motion.  

In March 2012, the Board remanded the Veteran's service connection claims for a back disability, hepatitis C, tinea pedis, and a disability manifested by joint pain in order to provide the Veteran with VA examinations and obtain medical opinions.  In the March 2012 remand, the Board also noted that the issue of whether new and material evidence has been submitted to reopen the character of discharge issue was raised in an April 2006 correspondence, but had not been adjudicated by the RO.  Therefore, the Board referred it to the RO for appropriate consideration.

In April 2013 and January 2015, the Board again remanded the Veteran's service connection claims for a back disability, a disability manifested by joint pain, a right ankle disability, hepatitis C, tinea pedis, and a pulmonary disability.  

In November 2015, the Board noted that the Veteran had diagnoses pertaining to his right shoulder and right knee.  Therefore, the Board recharacterized the service connection claim for generalized joint pain as separate claims for a right shoulder disability, a right knee disability, and a disability manifested by joint pain, other than a right knee, right shoulder, low back, or right ankle disability and remanded all of the service connection claims for additional development.  

The issue whether the Veteran's character of discharge from the period of service from May 1986 to October 1992 is a bar to VA benefits was previously before the Board in January 2015 and November 2015, at which time the Board reopened the claim and remanded it for further development.  The requested development was completed, and all of the above-captioned claims have been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks a determination that the character of his discharge for the period of service from May 1986 to October 1992 is not a bar to VA benefits.  In support of this, he contends that he was insane at the time he went absent without leave (AWOL), which resulted in his discharge under other than honorable conditions.

Regulations define an "insane" person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2015); see also Zang v. Brown, 8 Vet. App. 246, 252-53 (1995) (holding that the phrase "due to a disease" applies to all three circumstances provided for in 30 C.F.R. § 3.354(a)).  
 
In November 2015, the Board remanded the claim to obtain a medical opinion as to whether the Veteran was insane for VA purposes at the time of the actions leading to his discharge under other than honorable conditions.  

The Veteran underwent a VA psychiatric examination in November 2015, during which he reported being under a great deal of stress at the time he went AWOL, which was primarily related to his wife leaving him, having to care for his two children, and the possibility of not having a long-term military career.  The examiner opined, in relevant part, that the Veteran was not insane at the time he made the decision to go AWOL and provided the following rationale:

[The Veteran] reported being well aware of the consequences of his decisions which provides insight that he was insightful to the ramifications of his decisions, which does not satisfy the current definition provided for insanity (Insane behavior includes a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts).  Furthermore, Veteran was able to organize belongings to take on his trip, operate a vehicle, and travel a long distance from Colorado to Florida at the time he is claiming to be 'insane.'  It is my opinion that this does not demonstrate the typical disorganized behavior of someone who is deemed insane.

In Gardner v. Shinseki, 22 Vet. App. 415, 420 (2009), the Court held that the Board erred in considering a claimant's ability to understand right from wrong and whether he was able to discern the effects of his behavior when determining whether the claimant was insane at the time of the acts leading to an undesirable discharge, as such criteria are not included in the definition of insanity set forth in 38 C.F.R. § 3.354(a).  

In the instant case, the November 2015 VA examiner quoted the definition of "insanity" from a 1997 VA General Counsel Opinion and relied solely on the fact that the Veteran was "well aware of the consequences of his decisions" and "was insightful to the ramifications of his decisions."  See VAOPGCPREC 20-97, 67 Fed. Reg. 37955 (1997) (noting that "[t]he term 'insanity' was apparently first defined for purposes of determining entitlement to veterans' benefits in General Order No. 348 (April 20, 1926), issued by the United States Veterans' Bureau, which stated that, to support a finding of insanity, the rating body must base its conclusions upon a diagnosis of psychosis, which was characterized as 'a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the individual is unable to understand the nature, full import and consequences of his acts, and is thereby rendered incapable of managing himself or his affairs.').  As the examiner did not address the criteria set forth in 38 C.F.R. § 3.354(a), the Board is without sufficient information to adjudicate the claim.  See Gardner, 22 Vet. App. at 420.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  

Because the Veteran's service connection claims are inextricably intertwined with the issue of whether his character of discharge from his second period of service is a bar to VA benefits, they are remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).

Additionally, the Board finds that further development is necessary.  Other than a January 1981 enlistment examination and clinical records from Fort Sill, Oklahoma, the Veteran's service treatment records are not available.  On his March 2006 application for benefits, the Veteran indicated that he received treatment for a back sprain in May 1986 at the Fort Hood Medical Center and for an ankle sprain, shin splints, and joint pain in May 1987 while stationed in Kitzingen, Germany.  As such, the AOJ should make a separate request for any outstanding clinical records of treatment at Fort Hood, Texas and the Army Base in Kitzingen, Germany.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all clinical records of treatment at Fort Hood, Texas in April 1986 and the Army Base in Kitzingen, Germany in May 1987, to include both inpatient and outpatient treatment records.  All attempts to secure this evidence must be documented in the claims file.  
 
2.  After the above has been completed to the extent possible and available records have been associated with the claims file, the AOJ should obtain another opinion with respect to whether the Veteran was insane for VA purposes at the time of the actions leading to his discharge under other than honorable conditions.  If an examination is deemed necessary to respond the questions, one should   be scheduled.  

After a review of the claims file, to specifically include the Veteran's lay statements of record and VA psychiatric examinations dated May 2015 and November 2015, the examiner should answer the following:

a.) At the time the Veteran went AWOL, did he, due to disease, including but not limited to depression, exhibit a more or less prolonged deviation from his normal method of behavior?

b.)  At the time the Veteran went AWOL, did he, due to disease, including but not limited to depression, interfere with the peace of society?

c.)  At the time the Veteran went AWOL, was he, due to disease, including but not limited to depression, so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides?

d.)  Was the Veteran otherwise insane at the time he went AWOL?
	
The examiner is advised that service connection is in effect for depressive disorder, which the Board previously found to be etiologically related to the Veteran's first period of service from December 1981 to May 1986.

3.  After completing the above action, and any other development deemed necessary, the claims must be         re-adjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has been provided an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




